Lundberg Stratton, J.,
dissenting. I respectfully dissent. Respondent took money from at least five clients and did not complete the promised legal services. It also appears that the respondent did not refund his clients’ money until he was charged with disciplinary violations. Although the respondent appears to be a recovering substance abuser, I find that his disciplinary violations were so severe as to warrant an actual suspension.
I would, therefore, suspend respondent for eighteen months, with only six months stayed with conditions.